                      Case 1:19-cv-09646-JGK Do                      Filed 01/21/20 Page 1 of 2

                                                                                USDC SONY
                                                                                DOCUMENT
                                                                                ELEC--:-RONICALL Y FILED
                                                                                [ ",Ul,.tt
                                                                                      ·, '4•   ___             --~-~,-.,··y·."""
                                                                                   '"' -r-·-
                                                                                r;t,.. 1 t:
                                                                                                  ..-,
                                                                                               FILi-:D ...  7 . -··•- •·~•---···
                                                                                                                ,,.        ~<-I
                                                                                                                                 -· ·
                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                                            ALANA R. MILDNER
Corporation Counsel                                I 00 CHURCH STREET                                    Labor and Employment Law D1v1sion
                                                   NEW YORK, NY 10007                                                          phone:(212)356-1177
                                                                                                                                 fax: (212) 356-2439
                                                                                                                email· amildner@law.nyc.gov


                                                                        January 21, 2020

         Via ECF                                                              AoJ avtv#'CO                      f(J             (Jf J04i
         Honorable John G. Koeltl                                                                                                                J
         United States District Court                                         f GBit. vAtt-Y                  ?-5 ;?Qjl(J//"

         Southern District of New York
         500 Pearl Street
                                                                                         ,o: >U/tM                    I


         New York, New York 10007

                         Re: Biehner v. City ofN.Y. et al.
                             Civil Action No.: 19-CV-09646 (JGK)
                             Law Dept. No.: 2019-084168-LE                                                                                      (.)
                                                                                                                                                       -
         Dear Judge Koeltl:

                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent Defendants City of New
         York and the Board of Education of the City School District of the City of New York, operating
         as the New York City Department of Education ("DOE"), collectively "City Defendants" in the
         above-referenced matter. I write to request that the Initial Conference scheduled for Thursday,
         Jan~2020 at 4:30 P.M. be adjourned to a time convenient for the Court in late February or
         early March.

                        This request is made because Plaintiff filed two affidavits of service on Friday,
         January 17, 2020, purporting to have served the Complaint on Defendants Omotayo Cineus and
         Steve Traversiere. This Office is in the process of determining whether Defendants Cineus and
         Traversiere were properly served and whether this Office will represent these Defendants. This
         Office will be unable to make such representation decisions by this Thursday, January 23, 2020.
         Additionally, City Defendants' time to respond to the Complaint has been extended until
         February 13, 2020. See ECF No. 11. City Defendants would prefer that this conference be held
         after they have responded to the Complaint.

                        This is the first time that a request for an adjournment of a conference has been
         made in this Platter. I have spoken with Plaintiffs counsel, who consents to this adjournment.

                         I thank the Court for its consideration of this request.

                                                                        Respectfully submitted,
                                                                        Isl
                                                                        Alana R. Mildner
                                                                        Assistant Corporation Counsel
        Case 1:19-cv-09646-JGK Document 14 Filed 01/21/20 Page 2 of 2



CC:   ByECF
      Thomas F. Liotti, Esq.
      Law Offices of Thomas F. Liotti, LLC
      Attorneys for Plaintiff
      600 Old Country Road, Suite 530
      Garden City, New York 11530




                                         -2-
